FABE, Justice,
with whom EASTAUGH, Justice, joins, concurring in part and dissenting in part.
I agree with all aspects of the court’s opinion except for Part III.B. I dissent from the court’s conclusion that the superior court failed to make adequate findings to support its decision not to penalize McMurdie under AS 23.05.140(d). Recently, this court recognized that a trial court’s findings are important because they permit us to review the factual and legal steps in the trial court’s decision. Bird v. Starkey, 914 P.2d 1246, 1249 (Alaska 1996). Consistent with this conclusion, we observed that findings “need not be extensive” if they “allow us to glean from the record” the considerations underlying the trial court’s decision. Id. at 1249 n. 4; see also Bellanich v. Bellanich, 936 P.2d 141, 146 (Alaska 1997) (Fabe, J., dissenting); D.H. v. State, Dep’t of Health & Soc. Servs., 929 P.2d 650, 657-58 (Alaska 1996) (Fabe, J., dissenting).
In this case, the trial court stated that it did “not find in the facts or circumstances of this case that any penalty [under AS 23.05.140(d)] should be applied.” In the paragraphs immediately preceding this con-*54elusion, the trial court found that amounts owed to McMurdie by Lowery fully offset all sums owed to Lowery by McMurdie. In particular, the trial court found that while McMurdie owed Lowery approximately $23,-000 for unpaid wages and other incidentals, it concluded that Lowery owed McMurdie more than $36,000 for the value of seventy-six ounces of gold unaccounted for by Lowery, as well as the purchase price of a bulldozer.
Given the context of the trial court’s conclusion, I cannot agree that the findings were inadequate. It is possible to glean from the trial court’s findings that it based its decision upon the “facts or circumstances” reviewed in the immediately preceding paragraphs of its opinion and the conclusion that Lowery owed McMurdie for the missing gold even after the wages due were subtracted. In my view, those portions of the record provide sufficient support for the trial court’s decision. Therefore, I dissent from the court’s decision to remand this case for additional findings relating to whether McMurdie should be penalized under AS 23.05.140(d).